989 So.2d 721 (2008)
George REED, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1553.
District Court of Appeal of Florida, Fourth District.
August 27, 2008.
George Reed, Carrabelle, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 833 So.2d 387.
PER CURIAM.
We affirm without discussion the trial court's summary denial of appellant's grounds one through three of his motion for post conviction relief, but reverse and remand the summary denial as to ground four. We direct the trial court on remand to allow appellant to file an amended motion on that ground only, if he can in good faith, including allegations as to the content of the testimony by the potential defense eyewitness Aviance Reed. See Spera v. State, 971 So.2d 754 (Fla.2007).
Affirmed in Part; Reversed and Remanded in Part.
SHAHOOD, C.J., WARNER and HAZOURI, JJ., concur.